Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Julie Spieker on February 2, 2022.  
The application has been amended as follows:
Claim 5 is amended as follows:
5.	(Currently amended) The method according to claim [[1]]4, wherein the said solution or suspension [[mixture]], once applied to a surface, is allowed to form the said coating. 

Written descriptive support for this amendment is found in page 3, lines 16-17 of the specification as originally filed.
	
Claim 8 is amended as follows:
8.	(Currently Amended) The method according to claim 1 wherein the particles and nano-particles are any, or any combination of, silica, titania, zinc oxide, zirconia, indium tin oxide, inorganic materials, polymeric materials, carbon black, nanotubes, quantum dots, diamond, graphene, silesquioxanes, or clays[[, or variants thereof]].

Claim 9 is amended as follows:
9.	(Currently Amended) The method according to claim 1 wherein the dispersal of the particles and nano-particles is performed ultrasonically for 1 hour [[a period of time]]. 

Written descriptive support for this amendment is found at paragraph [0077] of applicants’ published application, namely US 2019/0284404.

Claim 21 is amended as follows:
21.        (Currently Amended) The method according to claim 1 wherein the [[coating]] mixture further includes a mixed solvent[[and is used to create a coating with a relatively roughened surface effect]].

Written descriptive support for this amendment is found in paragraphs [0013]-[0014] and [0033] of applicants’ published application, namely US 2019/0284404.

3.	These claims are renumbered as follows:
Claims 1-5 remain as “Claims 1-5”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The method according to claim 1”.
Claim 8 becomes Claim 7, which depends on claim 1; reads as “The method according to claim 1”. 
Claim 9 becomes Claim 8, which depends on claim 1; reads as “The method according to claim 1”.

Claim 11 becomes Claim 10, which depends on claim 1; reads as “The method according to claim 1”.
Claim 14 becomes Claim 11, which depends on claim 3; reads as “The method according to claim 3”.
Claim 16 becomes Claim 12, which depends on claim 11; reads as “The method according to claim 11”.Claim 17 becomes Claim 13, which depends on claim 4; reads as “The method according to claim 4”.
Claim 18 becomes Claim 14, which depends on claim 6; reads as “The method according to claim 6”.
Claim 21 becomes Claim 15, which depends on claim 1; reads as “The method according to claim 1”.
Claim 25 becomes Claim 16, which depends on claim 1; reads as “A coating formed from the method according to claim 1.”

Reasons for Allowance
4.	The claim objection set forth in paragraph 4 of the previous Office action mailed 08/17/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 2-5, 7-11, 14, 16-18, 21, and 25 to correct their informalities, and cancelled claim 6. 
	See Claim Amendment filed 12/14/2021.

	Moreover, written descriptive support for amendment to claims 11 and 17 are found in paragraphs [0024] and [0029], of applicants’ published application, namely US 2019/0284404.
	See Claim Amendment filed 12/14/2021.
	See also Examiner’s Amendment dated 02/02/2022.
6.	The present claims are allowable over the prior art references of record, namely Badyal et al. (US 2016/02968661) and Hemmes et al. (US 2015/02994822).
7.	Upon further consideration in light of applicants’ arguments at Pages 7-12 of their Remarks filed 12/14/2021 together with Examiner’s Amendment dated 02/02/22, the 103 rejections set forth in Paragraphs 6-8 of the previous Office action mailed 08/17/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed particular coating and method for preparing the same. 
Accordingly, claims 1-5, 7-11, 14, 16-18, 21, and 25 are deemed allowable over the prior art references of record.	

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/PRIMARY EXAMINER, ART UNIT 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/11/2019.
        2 Cited in the IDS submitted by applicants on 07/11/2019.